UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-1446



JOHN LEE MORRIS, SR., Reverend,

                Plaintiff - Appellant,

          v.


UNITED STATES SUPREME COURT; UNITED STATES COURT OF APPEALS;
UNITED STATES DISTRICT COURT,

                Defendants - Appellees.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:06-cv-00578-JAB-PTS)


Submitted:   July 31, 2008                 Decided:   August 7, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Lee Morris, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             John Lee Morris, Sr., appeals the district court’s orders

affirming the magistrate judge’s orders denying Morris’ various

motions for lack of good cause and dismissing without prejudice

certain documents based on deficiencies.        We have reviewed the

record and find no reversible error.      Accordingly, we grant leave

to proceed in forma pauperis and affirm for the reasons stated by

the district court.*     Morris v. United States Supreme Court, No.

1:06-cv-00578-JAB-PTS (M.D.N.C. Apr. 4, 2008 & May 27, 2008).      We

further deny Morris’ motions for judgment on the pleadings, to put

the Bible back in all public schools in the U.S.A., and to impose

sanctions.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                             AFFIRMED




     *
      To the extent Morris seeks to appeal the district court’s
order of September 28, 2006, accepting the magistrate judge’s
recommendation and dismissing Morris’ civil complaint as frivolous,
the appeal is clearly untimely. See Fed. R. App. P. 4(a)(1)(B)
(stating that when the United States or its officer or agency is a
party, the notice of appeal must be filed no more than sixty days
after the entry of the district court’s final judgment or order).

                                 - 2 -